Citation Nr: 0017898	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-01 736	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran had service with the Army National Guard 
including a period of active duty for training from July 1996 
to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a total rating for compensation 
purposes based on individual unemployability.

In May 2000, the Board received a claim for service 
connection for a psychiatric disorder secondary to the 
service-connected back disorder.  The veteran requested that 
this claim be adjudicated and that the evidence be considered 
in readjudicating his claim for a total rating based on 
individual unemployability.  This claim has not been 
adjudicated by the RO and is not presently before the Board 
on appeal.  The Board refers this claim to the RO for 
adjudication.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

In this case, the veteran has one service-connected condition 
-- degenerative disc disease at L5-S1 with myositis and 
clinical right L5 radiculopathy -- currently rated as 60 
percent disabling.  Therefore, the veteran meets the 
percentage requirements of section 4.16(a).  Nevertheless, 
the RO denied his claim for a total rating based on 
individual unemployability because, "in the judgment of the 
rating agency", the veteran is considered capable of gainful 
employment.  38 C.F.R. § 4.16(a) (1999).  In rendering this 
judgment, the RO noted that the veteran had a high school 
education and worked as a handyman until 1996.  The RO 
specifically referred to evidence submitted by the veteran's 
former employer showing that he had been terminated in July 
1996 because of "medical conditions".

The Board notes that the former employer refers to a period 
of employment before the veteran injured his back on active 
duty for training in August 1996.  Therefore, this period of 
employment is irrelevant to whether the veteran is unable to 
work due to the service-connected back disability.  The Board 
concludes that further development of the evidence is needed 
in this case before a determination may be made as to whether 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.

As the Board noted in the Introduction, the veteran submitted 
a claim for service-connected for a psychiatric disorder 
secondary to his service-connected back disability to the 
Board in May 2000 and submitted the statement of a private 
physician in support of this claim.  The veteran requested 
that this claim be adjudicated and that the evidence be 
considered in readjudicating his claim for a total rating 
based on individual unemployability.  The Board does not have 
jurisdiction of this claim and therefore may not instruct the 
RO with regard to any development concerning it.  The Board 
may only refer the claim to the RO for adjudication.  See, 
e.g., VAOPGCPREC 6-96 (Aug. 16, 1996).  However, because the 
veteran has requested that this claim be considered with 
regard to his pending appeal of the total rating claim, the 
RO should adjudicate this claim before readjudicating the 
claim for a total rating based on individual unemployability 
that is the subject of this remand.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to RO for the following development:

1.  The RO should ask the veteran where 
he has been treated for his 
service-connected back disorder since the 
February 1997 VA examinations were 
conducted.  The RO should obtain VA 
records of treatment, if any, for the 
back disorder and place them in the 
claims file.  The RO should attempt to 
assist the veteran in obtaining private 
medical treatment records, if any, by 
providing him with the appropriate 
release-of-information forms.

2.  The RO should attempt to obtain 
information about the veteran's work 
history since he sustained the injury to 
his back on active duty for training in 
August 1996.

3.  The RO should schedule the veteran 
for the type or types of examination it 
deems necessary to determine whether the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disability.

4.  The examiner should review the 
medical reports in the claims file 
pertaining to the service-connected back 
disability including the service medical 
records and the February 1997 VA 
examination reports.  In addition to the 
usual findings made on examination, the 
examiner should provide a complete 
description of the degree of limitation 
of function resulting from the 
service-connected back disorder.  The 
examiner should render a medical opinion 
as to whether the veteran is unable to 
work based solely on limitation of 
function resulting from the 
service-connected back disability without 
regard to nonservice-connected 
disabilities, if any.

5.  The RO should readjudicate the claim 
for a total rating based on individual 
unemployability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




